FILED
 1                         NOT FOR PUBLICATION
                                                                    JUN 01 2016
 2
                                                              SUSAN M. SPRAUL, CLERK
                                                                  U.S. BKCY. APP. PANEL
 3            UNITED STATES BANKRUPTCY APPELLATE PANEL            OF THE NINTH CIRCUIT

 4                            OF THE NINTH CIRCUIT
 5   In re:                        )      BAP No.    AZ-15-1195-KuJaJu
                                   )
 6   LMM SPORTS MANAGEMENT, LLC;   )      Bk. No.    2-14-bk-13952-DPC
     ETHAN LOCK; ERIC D. METZ,     )
 7                                 )
                    Debtors.       )
 8   ______________________________)
                                   )
 9   WARNER ANGLE HALLAM JACKSON & )
     FORMANEK, P.L.C.,             )
10                                 )
                    Appellant,     )
11                                 )
     v.                            )      MEMORANDUM*
12                                 )
     ETHAN LOCK; ERIC D. METZ,     )
13                                 )
                    Appellees.     )
14   ______________________________)
15                    Argued and Submitted on May 20, 2016
                               at Phoenix, Arizona
16
                              Filed – June 1, 2016
17
                 Appeal from the United States Bankruptcy Court
18                         for the District of Arizona
19    Honorable Daniel P. Collins, Chief Bankruptcy Judge, Presiding
20   Appearances:     Mark C. Hudson of Schian Walker, P.L.C. argued for
                      appellant Warner Angle Hallam Jackson & Formanek,
21                    P.L.C.; Janel Glynn of Gallagher & Kennedy, P.A.
                      argued for Appellees Ethan Lock and Eric D. Metz.
22
23
24
25
26        *
           This disposition is not appropriate for publication.
27   Although it may be cited for whatever persuasive value it may
     have (see Fed. R. App. P. 32.1), it has no precedential value.
28   See 9th Cir. BAP Rule 8024-1.
 1   Before: KURTZ, JAIME** and JURY, Bankruptcy Judges.
 2                                INTRODUCTION
 3        In two of these three chapter 111 bankruptcy cases,
 4   appellant Warner Angle Hallam Jackson & Formanek, P.L.C., filed
 5   proofs of claim two months after the claims bar date set by the
 6   bankruptcy court.     The bankruptcy court denied Warner Angle’s
 7   excusable neglect motion under Rule 9006(b)(1) seeking to have
 8   the proofs of claim treated as timely filed and disallowed the
 9   claims as untimely under § 502(b)(9).       The bankruptcy court also
10   denied Warner Angle’s motion for reconsideration.      All of the
11   bankruptcy court’s rulings hinged on its finding that the debtors
12   were prejudiced by Warner Angle’s delay in filing its proofs of
13   claim.
14        On appeal, Warner Angle contends that the bankruptcy court’s
15   finding of prejudice was clearly erroneous.       Alternately, Warner
16   Angle contends that we should fashion an equitable exception to
17   Rule 3003(c)(2)’s claim filing requirement and should apply that
18   equitable exception to its claims.       Because Warner Angle’s
19   contentions lack merit, we AFFIRM.
20                                    FACTS
21            Debtors Ethan Lock and Eric D. Metz are two of the three
22   owners of debtor LMM Sports Management, LLC.       The third owner is
23
24
          **
           Hon. Christopher D. Jaime, United States Bankruptcy Judge
25   for the Eastern District of California, sitting by designation.
26        1
           Unless specified otherwise, all chapter and section
     references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, and
27
     all "Rule" references are to the Federal Rules of Bankruptcy
28   Procedure, Rules 1001-9037. All “Civil Rule” references are to
     the Federal Rules of Civil Procedure.

                                        2
 1   non-debtor Vance Malinovic.   Together, Lock, Metz and Malinovic
 2   are sports managers and agents for roughly 30 athletes employed
 3   by the National Football League.       Through LMM Sports Management,
 4   and formerly through its predecessor, Lock, Metz, and Malinovic
 5   provided their sports management and agency services.      Appellant
 6   Warner Angle provided legal services to one or more of the
 7   debtors in their state court litigation against third party Your
 8   Source Pacific Fund I, LLP.   Warner Angle claims that it still is
 9   owed attorney’s fees and interest for the services it rendered.
10        In the Maricopa County Superior Court, Your Source Pacific
11   Fund I, LLP, obtained a $2.4 million judgment against the debtors
12   and Malinovic.   Enforcement of the state court judgment
13   ultimately caused the three debtors to file their chapter 11
14   bankruptcy petitions.
15        The judgment was the subject of state court cross-appeals
16   until the parties reached a consensual resolution of their
17   dispute, which was approved by the bankruptcy court.      In their
18   motion for approval of the settlement, filed in January 2015, the
19   debtors explained that Your Source Pacific Fund I was willing to
20   accept an immediate lump sum settlement payment of $1.5 million
21   in full satisfaction of its $2.4 million judgment, which had the
22   potential to more than double if Your Source Pacific Fund I
23   prevailed on appeal.
24        The bankruptcy court approved the settlement over Warner
25   Angle’s objection.   For purposes of this appeal, the only
26   important part of the objection was set forth in a footnote, in
27   which Warner Angle stated: “Warner Angle asserts that, as of the
28   Petition Date, its claim, with interest, is $1,301,055.86 (plus

                                        3
 1   accruing interest).   The Court has not set a claims bar date and
 2   Warner Angle has not yet filed a proof of claim.” Objection to
 3   Motion for Order Approving Settlement (Feb. 17, 2015) at 2 n.2
 4   (emphasis added).
 5        Warner Angle’s statement regarding the bar date was
 6   incorrect.   By order entered November 12, 2014, the bankruptcy
 7   court granted the debtors’ bar date motion and set a claims bar
 8   date in all three bankruptcy cases of December 16, 2014.   The
 9   certificates of service accompanying the bar date motion and the
10   entered bar date order indicate that Warner Angle was served at
11   the address set forth in Warner Angle’s notice of appearance and
12   request for special notice.2
13        On the same day Warner Angle filed its objection to debtors’
14   compromise motion, February 17, 2015, debtors filed a motion
15   seeking to accelerate the hearing on the compromise motion.    In
16   the motion to accelerate, debtors pointed out that the claims bar
17   date had expired on December 16, 2014, that Warner Angle had not
18   filed any proofs of claim and, hence, that Warner Angle lacked
19   standing to object to the compromise motion.
20        One day later, apparently in response to the debtor’s
21   assertions in the motion to accelerate, Warner Angle belatedly
22   filed proofs of claim in the Lock and Metz bankruptcy cases.
23        While the compromise motion was still pending, Lock and Metz
24
          2
           The certificates of service reflecting service of the
25   entered bar date order were not included in the parties’ excerpts
26   of record, but we can and do take judicial notice of the
     documents attached to the bankruptcy court’s electronic docket,
27   including the certificates of service. See O'Rourke v. Seaboard
     Sur. Co. (In re E.R. Fegert, Inc.), 887 F.2d 955, 957–58 (9th
28   Cir. 1989).

                                      4
 1   filed an objection to Warner Angle’s proofs of claim and argued
 2   that the claims should be disallowed as untimely.   In response,
 3   Warner Angle filed a cross-motion requesting that the bankruptcy
 4   court under 9006(b)(1) treat its proofs of claim as if they had
 5   been timely filed.   According to Warner Angle, it was entitled to
 6   this relief because the late filing of its proofs of claim was
 7   the result of excusable neglect, under the standard articulated
 8   by the Supreme Court in Pioneer Inv. Servs. Co. v. Brunswick
 9   Assoc. Ltd. P'ship, 507 U.S. 380, 395 (1993).
10        After further briefing, the bankruptcy court held a hearing
11   at which the court rejected Warner Angle’s excusable neglect
12   argument.   The court found in favor of Warner Angle regarding two
13   of the four Pioneer factors.   According to the court, Warner
14   Angle had sufficiently established its good faith and also had
15   established that the length of delay associated with its belated
16   proof of claim was relatively minor - two months – and did not
17   potentially impact the debtors’ bankruptcy cases (except to the
18   extent noted in the court’s discussion of prejudice).
19        On the other hand, with respect to the third Pioneer factor,
20   which focuses on the reason for the delay, the bankruptcy court
21   noted that Warner Angle had conceded that they had no good reason
22   for the delay and that the delay had been preventable and within
23   their control.
24        Most importantly, as for the remaining Pioneer factor,
25   whether Lock and Metz were in danger of suffering prejudice if
26   the untimely proofs of claim were treated as timely, the
27   bankruptcy found that there was a risk of prejudice.    The
28   bankruptcy court explained that Lock and Metz had presented

                                      5
 1   evidence indicating that, based on the absence of proofs of claim
 2   from Warner Angle, they finalized close to three months of
 3   settlement negotiations with Your Source Pacific Fund I and
 4   submitted the resulting settlement agreement to the bankruptcy
 5   court for approval.   The court acknowledged that Warner Angle’s
 6   objection to the settlement motion put the debtors on notice,
 7   before the settlement agreement was approved, that Warner Angle
 8   did not intend to abandon its claim and instead sought to file
 9   belated proofs of claim against Lock and Metz and to have those
10   claims treated as timely.    Even so, the court explained, Lock and
11   Metz had presented evidence indicating that they proceeded down a
12   particular path towards settlement they would not have proceeded
13   down if they had been confronted with timely filed proofs of
14   claim from Warner Angle and that it would not have been
15   reasonable under the circumstances to have expected Lock and Metz
16   to unwind or attempt to modify the settlement at the time of
17   Warner Angle’s settlement objection based on Warner Angle’s
18   belated proofs of claim.    As the bankruptcy court stated:
19        [T]he only evidence that I have is in the two
          affidavits from Messrs. Metz and Lock to the effect
20        that this was a very important settlement with YSB and
          not having the Warner Angle claim filed timely, caused
21        them to proceed down a certain avenue and they made
          that settlement with YSP. And then, of course, we all
22        know at the settlement hearing that the Warner Angle
          claim was at issue, but that it was extremely important
23        that YSP get its money promptly. There was a real
          short fuse on that and the debtor chose to -- Debtors
24        chose to go forward with that settlement with the
          understanding that these claims filed by Warner Angle
25        were late and on the hope and expectation that the
          Court would uphold its claims bar date order.
26
27   Hr’g Tr. (March 30, 2015) at 37:12-24.
28        After the bankruptcy court entered its order sustaining the

                                       6
 1   debtors’ claim objection and denying Warner Angle’s cross-motion,
 2   Warner Angle filed a motion for reconsideration, seeking
 3   reconsideration of the bankruptcy court’s order.      Warner Angle,
 4   in essence, asserted that the bankruptcy court’s finding of
 5   prejudice was clearly erroneous.       Warner Angle further asserted
 6   that the court should not have enforced against it
 7   Rule 3003(c)(2)’s claim filing requirement because application of
 8   that requirement was premised on the debtors’ spurious and bad-
 9   faith scheduling of Warner Angle’s claim as contingent, disputed
10   and unliquidated.
11        After allowing full briefing and holding a hearing on the
12   reconsideration motion, the bankruptcy court denied the
13   reconsideration motion.   The bankruptcy court sua sponte modified
14   its claim disallowance order to carve out an exception for any
15   claim of offset Warner Angle might assert against the debtors in
16   response to any malpractice litigation debtors might commence
17   against Warner Angle.   Otherwise, the bankruptcy court let stand
18   its claim disallowance order.
19        The bankruptcy court entered its order denying the
20   reconsideration motion on May 29, 2015, and Warner Angle timely
21   appealed.
22                               JURISDICTION
23        The bankruptcy court had jurisdiction under 28 U.S.C.
24   §§ 1334 and 157(b)(2)(B).   We have jurisdiction under 28 U.S.C.
25   § 158.
26                                   ISSUES
27   1.   Did the bankruptcy court abuse its discretion when it denied
28        Warner Angle’s Rule 9006(b) excusable neglect motion?

                                        7
 1   2.     Did the bankruptcy court correctly interpret and apply
 2          § 502(b)(9), § 1111(a) and Rule 3003(c) when it disallowed
 3          Warner Angle’s claim?
 4   3.     Did the bankruptcy court abuse its discretion when it denied
 5          Warner Angle’s reconsideration motion?
 6                             STANDARDS OF REVIEW
 7          The bankruptcy court’s denial of a Rule 9006(b) motion
 8   seeking relief based on excusable neglect is reviewed for an
 9   abuse of discretion.     See Pioneer Inv. Servs. Co., 507 U.S. at
10   398.    The bankruptcy court’s denial of a reconsideration motion
11   also is reviewed for an abuse of discretion.     Cruz v. Stein
12   Strauss Tr. # 1361, PDQ Invs., LLC (In re Cruz), 516 B.R. 594,
13   601 (9th Cir. BAP 2014).
14           The bankruptcy court abuses its discretion if it applies an
15   incorrect legal rule or its findings of fact are illogical,
16   implausible or without support in the record.     United States v.
17   Hinkson, 585 F.3d 1247, 1262 (9th Cir. 2009) (en banc).
18          Interpreting the Bankruptcy Code and the Federal Rules of
19   Bankruptcy Procedure requires us to resolve questions of law,
20   which we review de novo.     Duffy v. Dwyer (In re Dwyer), 303 B.R.
21   437, 439 (9th Cir. BAP 2003), aff'd, 426 F.3d 1041 (9th Cir
22   2005).
23                                  DISCUSSION
24   1.   Excusable Neglect
25          Generally speaking, requests for relief based on excusable
26   neglect are subject to well-established standards.     The
27   bankruptcy court must consider the totality of the circumstances
28   and typically must focus on four factors: “(1) the danger of

                                        8
 1   prejudice to the non-moving party, (2) the length of delay and
 2   its potential impact on judicial proceedings, (3) the reason for
 3   the delay, including whether it was within the reasonable control
 4   of the movant, and (4) whether the moving party's conduct was in
 5   good faith.”   Pincay v. Andrews, 389 F.3d 853, 855 (9th Cir.
 6   2004) (citing Pioneer Inv. Servs. Co., 507 U.S. at 395).
 7        Pioneer is particularly instructive for purposes of
 8   resolving this appeal because the Pioneer court was considering
 9   the same Rule Warner Angle asked the bankruptcy court to apply
10   here.   The subject Rule – Rule 9006(b)(1) – in relevant part
11   states:
12        [W]hen an act is required or allowed to be done at or
          within a specified period by these rules or by a notice
13        given thereunder or by order of court, the court for
          cause shown may at any time in its discretion . . . on
14        motion made after the expiration of the specified
          period permit the act to be done where the failure to
15        act was the result of excusable neglect.
16        As in Pioneer, the bankruptcy court here was asked to
17   determine whether certain untimely-filed proofs of claim could be
18   treated as timely filed by application of Rule 9006(b)’s
19   excusable neglect provision.   Pioneer Inv. Servs. Co., 507 U.S.
20   at 384.   After the Supreme Court in Pioneer articulated the
21   applicable legal standard, the Supreme court opined that, when
22   the failure to timely file the proof of claim results from the
23   negligent or inadvertent omission of counsel, the bankruptcy
24   court acts within its discretion in finding no excusable neglect
25   when there is “evidence of prejudice to [the debtor] or to
26   judicial administration [of] this case, or . . . bad faith.”    Id.
27   at 398.
28        For this reason, perhaps, Warner Angle’s appeal focuses on

                                      9
 1   the bankruptcy court’s finding of prejudice.    The bankruptcy
 2   court’s decision depended upon that finding.    Warner Angle argues
 3   on appeal, as it did in its reconsideration motion, that there
 4   was no evidence to support the prejudice finding and that the
 5   prejudice finding was illogical given the evidence presented.    We
 6   will address each of these arguments in turn.
 7        According to Warner Angle, there was no evidence of any
 8   material prejudice to the debtors resulting from Warner Angle’s
 9   delay in filing its proofs of claim.   We disagree.   Lock and Metz
10   both submitted declarations indicating that they relied on the
11   expiration of the claims bar date and on the absence of proofs of
12   claim from Warner Angle in finalizing their settlement agreement
13   with Your Source Pacific Fund I and in submitting that settlement
14   agreement to the bankruptcy court for approval.    As the
15   bankruptcy court indicated, by the time the debtors learned of
16   Warner Angle’s position regarding its claims (while the
17   compromise motion was pending), Lock and Metz already had
18   proceeded well down the settlement path and also were faced with
19   stringent settlement timing exigencies imposed by Your Source
20   Pacific Fund I.   Put another way, had Warner Angle timely filed
21   their proofs of claim, Lock and Metz would have had the option to
22   consider a path other than finalizing and submitting for approval
23   their settlement agreement with Your Source Pacific Fund I and
24   thereby might have avoided the dilemma it faced when its was
25   confronted for the first time with the proofs of claim in the
26   midst of the pending compromise motion proceedings and with Your
27   Source Pacific Fund I’s settlement payment deadline looming over
28   their heads.

                                     10
 1        Warner Angle insists that the court should not have
 2   credited Lock’s and Metz’s declaration testimony regarding the
 3   prejudice they suffered.   Warner Angle reasons that, if there
 4   truly had been an expectation or a contingency regarding the
 5   disallowance (or nonexistence) of Warner Angle’s claims, it would
 6   have been mentioned in the settlement agreement, or in the
 7   compromise motion, or both, but it was not so mentioned.
 8   Therefore, according to Warner Angle, the court erroneously found
 9   prejudice based on Lock’s and Metz’s fabricated reliance on the
10   absence of proofs of claim from Warner Angle.
11        Assuming without deciding that Warner Angle’s view of the
12   evidence is reasonable – that the bankruptcy court reasonably
13   could have inferred that Lock and Metz did not really rely on the
14   absence of proofs of claim from Warner Angle – we are not
15   persuaded that the court’s contrary finding of reliance was
16   clearly erroneous.   Rather, we see the bankruptcy court as having
17   a choice between the two competing inferences.   On the record
18   presented, both were reasonable potential inferences.   As the
19   Supreme Court has stated: “[w]here there are two permissible
20   views of the evidence, the fact finder's choice between them
21   cannot be clearly erroneous.”   Anderson v. City of Bessemer City,
22   N.C., 470 U.S. 564, 574 (1985).
23        As for Warner Angle’s contention that the bankruptcy court’s
24   prejudice finding was illogical, Warner Angle contends that
25   Lock’s and Metz’s complaints of prejudice cannot logically be
26   reconciled with their statements that Warner Angle’s claims were
27   properly listed as disputed and that they hold counterclaims
28   against Warner Angle for malpratice.   According to Warner Angle,

                                       11
 1   Lock’s and Metz’s malpractice allegations and its reliance
 2   allegations are mutually exclusive in the sense that both sets of
 3   allegations cannot possibly be true.
 4        Once again, we disagree with Warner Angle.   We simply don’t
 5   see Lock’s and Metz’s positions as irreconcilable.   The
 6   contention of prejudice was based on Lock’s and Metz’s asserted
 7   desire, at the time they finalized their settlement negotiations
 8   with Your Source Pacific Fund I, to account for any lingering
 9   exposure to Warner Angle for unpaid fees, whereas the contention
10   that they hold valuable malpractice claims against Warner Angle
11   was based on their presumed hope or belief that, ultimately, they
12   would prevail in a future malpractice action against Warner
13   Angle.   In short, Lock’s and Metz’s two sets of contentions are
14   no more inconsistent than the old adage encouraging us all to:
15   “hope for the best but prepare for the worst.”    Put another way,
16   the two potential outcomes might be mutually inconsistent, but
17   the motivation to plan and take action to address both potential
18   outcomes reasonably can be perceived as prudence rather than
19   inconsistency.
20        In sum,   Warner Angle’s arguments challenging the bankruptcy
21   court’s prejudice finding lack merit.   The prejudice finding was
22   logical, plausible and supported by the record.
23   2.   Untimely Claims
24        Rule 3003(c)(2) provides:
25        Any creditor or equity security holder whose claim or
          interest is not scheduled or scheduled as disputed,
26        contingent, or unliquidated shall file a proof of claim
          or interest within the time prescribed by subdivision
27        (c)(3) of this rule; any creditor who fails to do so
          shall not be treated as a creditor with respect to such
28        claim for the purposes of voting and distribution.

                                      12
 1   (Emphasis added.)
 2        The rule compliments and effectuates § 502(b)(9) and
 3   § 1111(a), which when read together provide that creditors in
 4   chapter 11 cases whose claims are scheduled as disputed,
 5   contingent or unliquidated must timely file a proof of claim or
 6   else their claims are subject to disallowance.
 7        Warner Angle admits that Lock and Metz scheduled its claim
 8   as disputed, contingent and unliquidated and furthermore concedes
 9   that notice of the claims bar date was served on it at the
10   address set forth in its notice of appearance.    Even so, Warner
11   Angle contends that the bankruptcy court should have “looked
12   behind” the debtors’ schedules.    If the court had done this,
13   Warner Angle reasons, the court would have discovered that the
14   claims of Warner Angle actually were non-contingent, undisputed
15   and liquidated.   Warner Angle additionally alleged that Lock’s
16   and Metz’s scheduling of its claims as disputed, contingent and
17   unliquidated was groundless and done in bad faith.
18        In effect, without citing any legal authority to support its
19   request, Warner Angle asks us to create an equitable exception to
20   the claim filing requirement imposed on chapter 11 creditors by
21   virtue of § 502(b)(9), § 1111(a) and Rule 3003(c)(2).    We decline
22   to do so.   The meaning of the above-referenced statutes and Rule
23   is plain: when a chapter 11 creditor’s claim is scheduled as
24   disputed, contingent or unliquidated, that creditor must timely
25   file a proof of claim if it wants to participate in the
26   chapter 11 case for voting and distribution purposes.    For
27   purposes of applying the statutes and Rule as drafted, it makes
28   no difference what grounds (if any) the debtor had for scheduling

                                       13
 1   the claim as disputed, contingent or unliquidated.   All that
 2   matters is whether the claim was scheduled with one of these
 3   three designations.
 4        There are an array of remedies available in the event that a
 5   debtor knowingly and intentionally files inaccurate schedules.
 6   Such a debtor might be denied a discharge under § 727(a)(4), or
 7   the debtor might be sanctioned under Rule 9011.   Such a debtor
 8   also might be prosecuted for a bankruptcy crime under 18 U.S.C.
 9   § 152.   Excusing creditors from the obligation to file a proof of
10   claim is not one of the available remedies.   Nor would such a
11   remedy make sense in light of the scheme Congress carefully and
12   painstakingly enacted for administering claims.   The Bankruptcy
13   Code and Rules, as drafted, provide bright line procedures making
14   it clear for creditors whether or not they need to file proofs of
15   claim, and the act of filing a claim is easy and straightforward
16   in the vast majority of cases.   Warner Angle’s obligation to file
17   proofs of claim only became problematic, here, because Warner
18   Angle failed to take the simple steps necessary to file its
19   proofs of claim before the claim filing deadline expired.
20        Our decision to refrain from creating an equitable exception
21   excusing chapter 11 creditors from filing proofs of claim as
22   contemplated in § 502(b)(9), § 1111(a) and Rule 3003(c)(2) is
23   consistent with Supreme Court precedent.   The Supreme Court
24   repeatedly has cautioned bankruptcy courts to exercise their
25   equitable authority within the confines of the Bankruptcy Code.
26   Most recently, the court said this in Law v. Siegel, 134 S. Ct.
27   1188, 1194-95 (2014).   Among other things, this means that
28   bankruptcy courts should not exercise their equitable authority

                                      14
 1   in a manner that conflicts with the explicit provisions of the
 2   statutes and Rules.    See id.   Warner Angle is asking us to ignore
 3   this clear prohibition, so we will deny their request.
 4   3.   Reconsideration Motion
 5        Section 502(j) and Rule 3008 permit bankruptcy courts to
 6   reconsider the disallowance of claims “for cause.”    United
 7   Student Funds, Inc. v. Wylie (In re Wylie), 349 B.R. 204, 209
 8   (9th Cir. BAP 2006).    When, as here, the reconsideration motion
 9   is filed within fourteen days of the entry of the underlying
10   order, we treat the reconsideration motion the same as we would a
11   motion for new trial or to alter or amend the judgment under
12   Rule 9023 (incorporating most of Civil Rule 59).    Id.; see also
13   Dicker v. Dye (In re Edelman), 237 B.R. 146, 151 (9th Cir. BAP
14   1999) (“motions for reconsideration have traditionally been
15   treated as motions to alter or amend under [Civil Rule 59(e)] if
16   the motion draws into question the correctness of the trial
17   court's decision.”).     Typically, such motions are denied in the
18   absence of newly discovered evidence, clear error by the
19   bankruptcy court, or an intervening change in the law.    Marlyn
20   Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873,
21   880 (9th Cir. 2009); Jeffries v. Carlson (In re Jeffries),
22   468 B.R. 373, 380 (9th Cir. BAP 2012).
23        Warner Angle’s appeal brief did not directly and explicitly
24   address the bankruptcy court’s denial of the reconsideration
25   motion.   Nonetheless, Warner Angle raised precisely the same
26   arguments in its reconsideration motion that it has raised on
27   appeal regarding the bankruptcy court’s prejudice finding and
28   regarding “looking behind” the debtors’ schedules.    For the same

                                       15
 1   reasons we concluded, above, that Warner Angle’s arguments on
 2   appeal lack merit, we also conclude that the bankruptcy court did
 3   not abuse its discretion when it denied Warner Angle’s
 4   reconsideration motion.
 5                              CONCLUSION
 6        For the reasons set forth above, we AFFIRM the bankruptcy
 7   court’s orders denying Warner Angle’s Rule 9006(b)(1) excusable
 8   neglect motion, sustaining the debtors’ claim objection and
 9   denying Warner Angle’s reconsideration motion.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                    16